United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 02-4091
                                   ___________

Roy Duane Reha,                       *
                                      *
            Appellant,                *
                                      * Appeal from the United States
      v.                              * District Court for the
                                      * Southern District of Iowa.
Des Moines City Council, Sued as:     *    [UNPUBLISHED]
All City Council of Des Moines, IA,   *
                                      *
            Appellee.                 *
                                 ___________

                         Submitted: March 19, 2002

                              Filed: March 24, 2003
                                   ___________

Before BOWMAN, WOLLMAN, and LOKEN, Circuit Judges.
                        ___________

PER CURIAM.

      Roy Reha, an Iowa citizen, appeals the district court’s1 dismissal of his civil
action for lack of jurisdiction. After careful de novo review, see Bueford v.
Resolution Trust Corp., 991 F.2d 481, 484 (8th Cir. 1993), we conclude that the
action was properly dismissed for lack of federal subject matter jurisdiction.
Accordingly, the judgment is affirmed. See 8th Cir. R. 47A(a).

      1
       The Honorable Robert W. Pratt, United States District Judge for the Southern
District of Iowa.
A true copy.

      Attest:

               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                              -2-